                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
 vs.                                               )     CASE NO. DNCW3:97CR338
                                                   )     (Financial Litigation Unit)
 TICO JERMAINE BYNUM.                              )
                                                   )

                                   WRIT OF EXECUTION

TO FOUNDERS FEDERAL CREDIT UNION:

       A judgment was entered on March 25, 1999, (Doc No. 73) in the United States District

Court for the Western District of North Carolina in favor of the United States of America and

against the Defendant, Tico Jermaine Bynum, whose last known address is XXXXXXXXXX,

Charlotte, North Carolina XXXXX, in the sum of $35,283.03. The balance on the account as of

October 25, 2019, is $32,418.19.

       THEREFORE, YOU ARE HEREBY COMMANDED to levy and/or execute on property

and Founders Federal Credit Union is commanded to turn over property, in a timely manner and

no later than ninety days after the date of the issuance of this Writ of Execution, in which the

Defendant, Tico Jermaine Bynum, Social Security number XXX-XX-8894, has a substantial non-

exempt interest, the property being any and all funds located in Founders Federal Credit Union

accounts, including but not limited to account number XXXXX3123 and XXXXX7007, in the

name of Tico Jermaine Bynum, at the following address:

                               Founders Federal Credit Union
                                   11115 S. Tryon Street
                               Charlotte, North Carolina 28273

       YOU ARE FURTHER COMMANDED to turn over the proceeds of the levied property to

the United States Clerk of Court. The payment should be mailed to:
                                  United States District Court
                                    401 West Trade Street
                                Charlotte, North Carolina 28202

       In order to ensure that the payment is credited properly, the following information should

be included on the check: Court Number DNCW3:97CR338.

       YOU ARE FURTHER COMMANDED that the levy shall not exceed property reasonably

equivalent in value to the balance on the account of $32,418.19.

       SO ORDERED.
                                Signed: October 28, 2019
                      CLAIM FOR EXEMPTION FORM
           MAJOR EXEMPTIONS UNDER FEDERAL LAW (18 U.S.C. § 3613)

_____1.     Wearing apparel and school books.--Such items of wearing apparel and such school
            books as are necessary for the debtor or for members of his family.

_____2.     Fuel, provisions, furniture, and personal effects.--So much of the fuel, provisions,
            furniture, and personal effects in the Debtor’s household, and of the arms for personal
            use, livestock, and poultry of the debtor, as does not exceed $9,540 in value.

_____3.     Books and tools of a trade, business, or profession.--So many of the books, and tools
            necessary for the trade, business, or profession of the debtor as do not exceed in the
            aggregate $4,770 in value.

_____4.     Unemployment benefits.--Any amount payable to an individual with respect to his
            unemployment (including any portion thereof payable with respect to dependents)
            under an unemployment compensation law of the United States, of any State, or of
            the District of Columbia or of the Commonwealth of Puerto Rico.

_____5.     Undelivered mail.--Mail, addressed to any person, which has not been delivered to
            the addressee.

_____6.     Certain annuity and pension payments.--Annuity or pension payments under the
            Railroad Retirement Act, benefits under the Railroad Unemployment Insurance Act,
            special pension payments received by a person whose name has been entered on the
            Army, Navy, Air Force, and Coast Guard Medal of Honor roll (38 U.S.C. 1562), and
            annuities based on retired or retainer pay under Chapter 73 of Title 10 of United
            States Code.

_____7.     Workmen’s Compensation.--Any amount payable with respect to compensation
            (including any portion thereof payable with respect to dependents) under a
            workmen’s compensation law of the United States, any State, the District of
            Columbia, or the Commonwealth of Puerto Rico.

_____8.     Judgments for support of minor children.--If the debtor is required by judgment of a
            court of competent jurisdiction, entered prior to the date of levy, to contribute to the
            support of his minor children, so much of his salary, wages, or other income as is
            necessary to comply with such judgment.

_____9.     Certain service-connected disability payments.-- Any amount payable to an
            individual as a service-connected (within the meaning of section 101(16) of Title 38,
            United States Code) disability benefit under--(A) subchapter II, III,IV, V, or VI of
            Chapter 11 of such Title 38 or (B) Chapter 13, 21, 23, 31, 32, 34, 35,37, or 39 of such
            Title 38.

_____10.    Assistance under Job Training Partnership Act.
            --Any amount payable to a participant under the Job Training Partnership Act (29
            U.S.C. 1501 et seq.) from funds appropriated pursuant to such Act.
